Citation Nr: 1440260	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The Veteran had active service from May 1964 to May 1968.   He died in May 2014.  The Appellant is his surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). A rating decision in September 2007 denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus. The Veteran appealed those issues. In June 2012, the Board remanded the claims to the Appeals Management Center (AMC) for additional development. In a December 2012 rating decision, the AMC granted service connection for bilateral hearing loss evaluated as 0 percent disabling, effective from December 18, 2006. 

As mentioned above, the Veteran was the initial appellant, but he died in May 2104. Records in the VA Virtual file show that in June 2014, through her accredited representative, the Veteran's surviving spouse filed documentation requesting substitution as the claimant for the purpose of processing the claims to completion. In July 2014, the RO granted the surviving spouse (appellant) her substitution request. The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal. 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013). The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008. 

In January 2013, the RO received the Veteran's  timely disagreement with the 0 percent rating for his bilateral hearing loss. See also February 2013 email from RO personnel to Board. While the RO has constructively acknowledged the Veteran's disagreement with the initial rating for bilateral hearing loss, it must also be noted that neither the VA Virtual file nor the claims folder shows that the Agency of Original Jurisdiction (AOJ) shows issuance of a Statement of the Case (SOC) regarding the claim for an initial compensable rating for bilateral hearing loss. Issuance of a SOC is necessary, and therefore, remand is required. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. §§ 20.201, 20.300 (2013). 

The issues of an initial compensable rating for bilateral hearing loss  and service connection for tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

When an NOD is filed, the appeal process is initiated and the Board must remand, not refer, the issues to the RO for issuance of an SOC. See Manlincon v. West, 12 Vet. App 238 (1999). As no SOC has been issued addressing an increased (compensable) rating for bilateral hearing loss, the above issue disputed by the Veteran, and now the appellant substituted in his place, the appeal is not perfected. An SOC addressing the issue appealed must be issued on remand.

Concerning the claim of service connection for tinnitus, in June 2012, the Board remanded that issue along with service connection for bilateral hearing loss to obtain a medical nexus examination to determine if the disabilities were related to the Veteran's military service. In the June 2012 VA examination report, the examiner determined that it was less likely that the Veteran's claimed tinnitus was connected to noise exposure he in service. It was mentioned that there were inconsistent reports of tinnitus by the Veteran as to its onset, that he had denied the presence of tinnitus at examinations in 2001 and 2007. However, the examiner also opined that the Veteran had significant noise exposure since leaving service and many health concerns that can aggravate tinnitus. 

In a December 2012 rating decision, the RO granted service connection for bilateral hearing loss evaluated as 0 percent disabling. It is important to note that in addition to service connection on a direct basis, compensation can also be paid for any additional impairment resulting from a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b). 

The examiner did not directly opine on aggravation of a non-service connected disability by a service-connected disorder. It also is not entirely certain if a relationship existed between the Veteran's tinnitus and his now service connected bilateral hearing loss, at least in terms of aggravation, but the VA examiner's opinion in June 2012 might seem to suggest so or it at least seems reasonably plausible. So service connection based on aggravation of a non-service-connected disability by a service-connected disorder is raised by the record. 38 C.F.R. § 3.310(b). Additional medical information is necessary to determine if there was aggravation of the Veteran's tinnitus by his service-connected bilateral hearing loss. The Board finds that an addendum medical opinion is warranted 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:


1. Furnish the appellant an SOC on the issue of entitlement to a compensable rating for bilateral hearing loss. The appellant should be informed of her appellate rights and of the actions necessary to perfect an appeal on this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2. Return the claims file to the VA examiner that performed the June 2012 hearing loss and tinnitus examination and provide an addendum opinion determining: Is it at least as likely as not (50 percent or greater probability) that the deceased Veteran's service-connected bilateral hearing loss caused or aggravated the claimed tinnitus? If it is determined that either claimed entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against. More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If, for whatever reason, the June 2012 VA examiner is unavailable to provide this further comment, then have someone else do it that has the necessary qualifications and expertise. 

3. Readjudicate the issue of service connection for tinnitus based on all of the evidence of record, to include all pertinent items not previously addressed. If any benefit sought is not granted to the appellant's satisfaction, issue to her and her representative an SSOC that fully identifies all pertinent evidence of record and dispositive law and regulations. Then, afford the appellant a reasonable period in which to respond, followed by a return of the record to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



